Exhibit Biostar Pharmaceuticals, Inc. to Launch Xin Aoxing Oleanolic Acid Capsules in Beijing and Shanghai Management anticipates $9 million in 2010 revenues from this initiative XIANYANG, China, December 29, 2009 (Xinhua-PRNewswire-FirstCall) – Biostar Pharmaceuticals, Inc. (OTC Bulletin Board: BSPM – News) (“Biostar” or “the Company”), a Xianyang-based developer, manufacturer and supplier of pharmaceutical products and medical nutrients addressing a variety of diseases and conditions, today announced it has completed preparation to launch its flagship Xin Aoxing Oleanolic Acid (“Xin Aoxing”) Capsules for the treatment of Hepatitis B in Beijing and Shanghai in early January 2010. Management anticipates approximately $9 million in incremental revenues during 2010 from these two new markets with average gross margins of approximately 72%. Biostar launched its marketing and operational initiatives for selling Xin Aoxing Capsules in these markets during December, including staff recruitment, establishing sales offices, engaging distributors and deploying advertisement.
